--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Single Touch Systems Inc.
2235 Encinitas Blvd., Suite 210
Encinitas, CA 92024
 
August 8, 2011
 
Richard S. Siber
62 Hastings Street, Unit 303B
Wellesley, MA 02481
 
Single Touch Systems Inc. Board of Directors
 
Dear Mr. Siber:
 
We are pleased to send you this letter to confirm certain terms and conditions
of your ongoing status as a member of the Board of Directors (the “Board”) of
Single Touch Systems Inc. (the “Company”).
 
1.             Your Duties:
 
a)           You will be expected to attend (either in person or by
teleconference) all regular meetings of the Board, of which we expect to hold
approximately four to six per annum,  as well as to attend (either in person or
by teleconference), if feasible, any special meetings of the Board and to sign
all written consents if you deem appropriate.  In addition, you will be expected
to perform such other duties as are reasonably contemplated by your holding
office as a director of the Company or which may reasonably be assigned to you
by the Board from time to time, including Committee(s) membership.
 
b)           As a director you will at all times act as a fiduciary in the
service of the best interests of the Company.  In addition, you agree to (i)
provide all information regarding yourself as the Company requires to satisfy
its disclosure obligations under applicable securities laws; and (ii) timely
file with the Securities and Exchange Commission all reports and schedules
required of you in your personal capacity by virtue of your relationship with
the Company (e.g., Forms 3, 4 and 5 as contemplated by Section 16(a) of the
Securities Exchange Act of 1934).
 
c)           As you will appreciate, your time commitment will ultimately be a
function of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.
 
2.             Remuneration:
 
a)           Annual Options: The Company expects to provide you and other
outside directors, for service on the Board, an annual grant of 200,000
five-year stock options under the Company’s 2010 Stock Plan with an exercise
price equal to the mean average of the closing sale prices of Company common
stock for the 10 trading days immediately before the date of grant (or, the
date-of-grant closing sale price of Company common stock on any national
securities
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
exchange on which Company common stock is listed, if it has become so listed),
which annual options would vest in one lump amount one year after they are
granted, subject to continuation of service.  Such stock options shall, if
vested on the date of cessation of service, remain exercisable until the earlier
of the scheduled expiration date or 18 months after the cessation of service,
whichever is sooner.
 
b)           Cash:  You shall receive an annual cash stipend at a rate of of
$20,000, payable $5,000 quarterly on the first day of each calendar quarter, for
your service on the Board.
 
c)           Expenses:  Subject to you providing the Company with receipts or
other evidence of payment, the Company will pay for or reimburse you for all
travelling, hotel and other expenses reasonably incurred by you in connection
with attending and returning from Board or Committee meetings or otherwise in
connection with the Company's business.  “Reasonable” air travel expenses assume
economy class for flights under 4 hours and business class for flights over 4
hours.
 
3.             Termination of Director Status:
 
a)           Your status as a Director may be terminated at any time by the vote
of the stockholders of the Company (including any failure to elect you for an
ensuing term at any annual meeting of stockholders) in accordance with the
certificate of incorporation and bylaws of the Company. Any such termination
will not affect your rights under options that have become vested, subject to
the post-service exercisability period.
 
b)           You acknowledge and agree that if the stockholders of the Company
terminate your status as a Director (including any failure to elect you for an
ensuing term at any annual meeting of stockholders), you will have no claim of
any kind against the Company by reason of the termination.
 
c)           You are at liberty to resign from the Board at any time by notice
in writing to the Company.
 
4.             What happens after termination of Director Status?
 
If your Director status is terminated for any reason or you resign for any
reason:
 
a)           The Company may set off any amounts you owe the Company against any
amounts the Company owes to you as a Director at the date of termination except
for amounts the Company is not entitled by law to set off;
 
b)           You must return all the Company's property (including property
leased by the Company) to the Company on termination including all written or
machine readable material, software, computers, credit cards, keys and vehicles;
and
 
c)           You must not record any confidential information in any form after
termination.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.             Prohibited Activities:
 
a)           You will not during the term of your Director status engage in a
business or an activity that would place you in a position of conflict in
respect of the performance of your duties.
 
b)           The terms of your appointment do not restrict you from accepting
appointment as a director of any other company  which is not engaged in the
Company’s Business (as defined below), providing consulting services, becoming
employed by  or engaging in any other business or other activity whatsoever
(subject to Section 5(a) above).  The Company acknowledges and accepts your
current roles as set forth on Exhibit A attached hereto.
 
c)           The parties confirm that it is reasonably necessary for the
protection of the Company's goodwill that you agree, and accordingly, you do
hereby agree and covenant, that you shall be deemed to have entered into, and
shall be bound by all provisions of, the Company’s standard form of Confidential
Information and Invention Assignment Agreement.
 
6.             Protection:
 
a)           The Company will use reasonable commercial efforts to procure and
maintain directors' and officers' liability insurance with a minimum of
$5,000,000 Aggregate Limit.
 
b)           The Company will enter into a standard and customary
Indemnification Agreement with you on terms reasonably acceptable to you which
will provide for (i) your indemnification by the Company to the fullest extent
permitted by law for all acts and/or omissions directly and/or indirectly
related to any services provided by you to the Company and (ii)  the advancement
of your expenses in the event any action and/or investigation is commenced
regarding any  acts and/or omissions directly and/or indirectly related to any
services provided by you to the Company.
 
7.             Miscellaneous
 
a)           Alterations:  This Letter cannot be amended except in a writing
signed by each party.
 
b)           Entire Agreement:  This Letter constitutes the entire agreement
between the parties in connection with its subject matter and supersedes all
previous agreements or understandings between the parties in connection with its
subject matter.
 
c)           Further Action:  Each party must do, at its own expense, everything
reasonably necessary (including executing documents) to give full effect to this
Letter and the transactions contemplated by it.
 
d)           Waiver:  A party does not waive a right, power or remedy (or any
other right, power or remedy) if it fails to exercise or delays in exercising
the right, power or remedy.  A single or partial exercise of a right, power or
remedy does not prevent another or further exercise of that or another right,
power or remedy.  A waiver of a right, power or remedy must be in writing and
signed by the party giving the waiver.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
e)           Relationship:  This Letter does not create a relationship of
employment, agency or partnership between the parties.  Unless the Board adopts
a specific resolution so providing, you do not have authority to bind the
Company to any contract or commitment; and you agree not to purport to do so.
 
f)           Governing Law:  This Letter shall be governed by and construed in
accordance with the laws of Delaware (without giving effect to choice of law
principles or rules thereof that would cause the application of the laws of any
jurisdiction other than Delaware).
 
g)           Severability:  Any provision of this Letter which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
h)           Counterparts:  This Letter may be executed in counterparts.  All
executed counterparts constitute one document.
 
 
Please sign and return the attached copy of this Letter to indicate that you
have read, understood and accept the terms of your appointment.
 
 
Very truly yours,             Single Touch Systems Inc.                    
By:          Name: Anthony Macaluso     Title: Chairman  

 
 
 
Agreed to and accepted by:
 
 
______________________________
Richard S. Siber
 
 
 



 
4

--------------------------------------------------------------------------------

 

 
Exhibit A – Business with Non-Conflicting Involvement of Richard S. Siber
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
5

--------------------------------------------------------------------------------

 
